DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/22 has been entered.

Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 5/24/22, Applicant, on 9/22/22, amended claims. Claims 1-48 are pending in this application, and claims 1-48 have been rejected below.

Response to Amendment
The amendments are acknowledged. 
The 112(f) interpretation of “exception engine” is withdrawn in light of the amendments clarifying it is not a structural placeholder and is instead stored on memory and executed by a computer.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/11/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a system which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A quality review… for use in monitoring the operation of a process, comprising: 
… stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies a set of conditions associated with an exception within the process and (ii) identifies a data source, wherein the logic is to be applied to data from the data source to identify the set of conditions associated with the exception; 
… collect process operational data within the process during operation of the process and configured to send the collected process operational data in one or more data messages, wherein the process operational data includes process data used in one or more of the rules to analyze an exception and includes process metadata identifying one or more process operational conditions when collected; 
….processes the process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the one or more data messages, wherein the exception engine, upon identifying an exception based on one of the rules, creates an exception record for the determined exception and stores the exception record in an exception record…, and wherein the exception engine stores, as part of the exception record, the collected process metadata associated with the process operational data that included the process data that resulted in the exception; and 
… enables a user to review exceptions as identified by the exception engine and as stored as the exception records in an exception record…., presents information regarding one or more identified exceptions in the exception records to a user … and provides the user with the process metadata stored for the exception records...
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people – following rules or instructions). The claims are a series of steps/modules of setting conditions for what rules define exceptions are occurring in process data that comes from a data source; determine if exceptions exists along with metadata and having users review the exceptions. Accordingly, claim 1 is directed to an abstract idea because it receives data, analyzes it for exceptions, and shows data to people for reviewing the exceptions.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A quality review “system” for use in monitoring the operation of a process, comprising: 
“a rules database that stores” a plurality of rules, wherein each of the plurality of rules includes logic that identifies a set of conditions associated with an exception within the process and identifies a data source, wherein the logic is to be applied to data from the data source to identify the set of conditions associated with the exception (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
“one or more data sources configured to collect” process operational data within the process during operation of the process and configured to send the collected process operational data in one or more data messages, wherein the process operational data includes process data used in one or more of the rules to analyze an exception and includes process metadata identifying one or more process operational conditions when collected (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); 
“an exception engine, stored on a memory of and executed by a processor of a computing device that processes” the process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the one or more data messages, wherein the exception engine, upon identifying an exception based on one of the rules, creates an exception record for the determined exception and stores the exception record in an exception record database, and wherein the exception engine stores, as part of the exception record, the collected process metadata associated with the process operational data that included the process data that resulted in the exception (as stated in Claim Interpretation and based on paragraph 51 as published the “engine is stored in memory and executed on a processing device.” MPEP 2106.05f - “apply it” – merely uses a computer [memory, executed by processor] as a tool to perform an abstract idea); and 
“a review interface that enables” a user to review exceptions as identified by the exception “engine “ and as stored as the exception records in an exception record “database,” wherein the review interface accesses the exception record “database,” presents information regarding one or more identified exceptions in the exception records to a user via “a user interface” and provides the user with the process metadata stored for the exception records via the “user interface” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea; and MPEP 2106.05h – field of use – output information in some manner).
These elements of “engine [treated as stored in memory and executed on a processing device], database, data sources, and user interface” amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “engine [treated as stored in memory and executed on a processing device], database, data sources, and user interface” is “field of use” (MPEP 2106.05h). (See also  MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“a rules database that stores” a plurality of rules, wherein each of the plurality of rules includes logic that identifies a set of conditions associated with an exception within the process and (ii) identifies a data source, wherein the logic is to be applied to data from the data source to identify the set of conditions associated with the exception (MPEP 2106.05(d)(II) Storing and retrieving information in memory); 
one or more data sources configured to collect” process operational data within the process during operation of the process and configured to send the collected process operational data in one or more data messages, wherein the process operational data includes process data used in one or more of the rules to analyze an exception and includes process metadata identifying one or more process operational conditions when collected (MPEP 2106.05(d)(II) Storing and retrieving information in memory); 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 18 is directed to a system at step 1, which is a statutory category. Claim 18 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 18 further recites a communication interface which is an additional element and is treated as mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. Furthermore, it is a conventional computing function (MPEP 2106.05(d)(II) Receiving or transmitting data over a network).
Independent claim 38 is directed to a method at step 1, which is a statutory category. Claim 38 recites similar limitations as claim 1, 18 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2 and step 2b. Claim 38 further recites a communication interface which is an additional element and is treated as mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. Furthermore, it is a conventional computing function (MPEP 2106.05(d)(II) Receiving or transmitting data over a network).
Claims 2, 20, 40, 42; claim 19, 33 narrows the abstract idea by stating that metadata and process data collected at same time or from same source. To extent this could be additional elements, these are just naming sources for data which is just field of use at step 2a, prong 2 and step 2b. Claims 3, 21, 41; 23, 43 narrow the abstract idea by stating metadata is collected/requested once exception is detected; claims 4-6, 10, 28; 11; 12, 29; 13; 14, 30; 15, 31; 16, 32, 47; 17;  narrow abstract idea by stating what process metadata and/or process data represents; claims 7, 25; 8, 26, 44 recite an additional element that a process is controlled in some manner, which is “field of use” and apply it on a computer (i.e. computer controls process upon command from user); claims 9, 27, 45 narrow the abstract idea by just giving a name to data source. 
Claims 22, 34, 39 narrows the abstract idea by stating that metadata and process data collected are from different sources. To extent this could be additional elements, these are just naming sources for data which is just field of use at step 2a, prong 2 and step 2b. Claim 24, 35 narrows abstract idea by stating when analysis occurs. Claim 36, 48 narrow the abstract idea by stating the data format is changed in some manner. Claim 37 narrows the abstract idea by having different rules apply for the exceptions.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, and 14-48 are rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107).
Concerning claim 1, Duca ‘765 discloses:
A quality review system for use in monitoring the operation of a process (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114.), comprising: 
a rules… that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies a set of conditions associated with an exception within the process (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event.) and (ii) identifies a data source (Duca par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). par 75, FIG. 5D - Each event collector 502 collects information defining events from an underlying source. Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events), wherein the logic is to be applied to data from the data source to identify the set of conditions associated with the exception (Duca ‘765 - see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications; See par 72, 77 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event; See par 82 - Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data. The notification configuration service 534 can then update the event component 520 and the mobile notification unit 404 with that data).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system. Based on configuration information in the message queuing database 420, push the data packet 320 to the cloud platform; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources. For example, data from multiple sensors measuring related aspects of an automation system can be identified and aggregated into a single cloud upload packet by cloud agent 306.)
Duca ‘765 in combination with Maturana discloses:
one or more data sources configured to collect process operational data within the process during operation of the process and configured to send the collected process operational data in one or more data messages, wherein the process operational data includes process data used in one or more of the rules to analyze an exception and includes process metadata identifying one or more process operational conditions when collected (Duca ‘765 par 72 –  The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions), 
an exception engine, stored on a memory of and executed by a processor of a computing device, that processes the process data within one or more data messages from the data sources using the rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data within the one or more data messages (Duca ‘765 – see par 49 - the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data.) wherein the exception engine, upon identifying an exception based on one of the rules, creates an exception record for the determined exception and stores the exception record in an exception record…  (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications). 
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
storing the one or more exception records in an exception record “database” (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FiG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca discloses:
and stores, as part of the exception record, the collected process metadata associated with the process operational data that included the process data that resulted in the exception in addition to the exception record (Duca ‘765 – See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314. The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. The events here could represent all events generated by the process control systems or applications 314 or only a subset of events generated by the process control systems or applications 314 (such as only certain types of events).); and 
a review interface that enables a user to review exceptions as identified by the exception engine and as stored as the exception records in an exception record database, wherein the review interface accesses the exception record database, presents information regarding one or more identified exceptions in the exception records to a user via a user interface and provides the user with the process metadata stored for the exception records via the user interface (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement).
Both Duca ‘765 and Maturana are analogous art as they are directed to configuring notifications from events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract). Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). Maturana improves upon Duca ‘765 by explicitly disclosing that the rules for configuring conditions for monitoring data from industrial systems is in a database (See par 58-60) and that there is a database for exception records (See par 56, 69). One of ordinary skill in the art would be motivated to further include explicitly using a database to efficiently improve the access to defined conditions and the disclosure of “database” in Duca ‘765. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly define content for notifications in databases as disclosed in Maturana, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Concerning independent claim 18, Duca ‘765 discloses:
A quality review system for use in monitoring the operation of a process (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
one or more data sources configured to collect process operational data within the process during operation of the process (Duca ‘765 par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions)), 
an exception detection system coupled to the one or more data sources, including; (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data, such as the event troll's frequency. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data);
a rules… that stores a plurality of rules, wherein each of the plurality of rules includes logic defining one or more exceptions and indications of process data to be applied to the logic to determine if one or more exceptions exist based on the process data (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications), and a definition of a set of process metadata associated with the one or more exceptions (Duca ‘765 par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events; See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314. The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event) and (ii) identifies a data source (Duca par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events), wherein the logic is to be applied to data from the data source to determine if the one or more exceptions exist (Duca ‘765 - see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications; See par 72, 77 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event; See par 82 - Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data. The notification configuration service 534 can then update the event component 520 and the mobile notification unit 404 with that data).
Duca ‘765 discloses “registering” queries with the server (See par 49); “defining” rules or logic by product administrators (See FIG. 3, 5A, par 81-82 – see cylinder next to 534). The cylinder next to 534 often represents a database, but Duca ‘765 does not explicitly state it is a rules database for the notifications defined. Duca ‘765 also discloses one or more databases can be included (See par 43). However, Duca ‘765 does not explicitly disclose: a rules “database” that stores a plurality of rules, wherein each of the plurality of rules includes logic that identifies conditions associated with one or more exceptions within the process
Maturana discloses the limitation of rules “database” (Maturana par 58-59, FIG. 4 - collection services 414 can then compress the data and store the data in a compressed data file 422. Queue processing services 416 can read the compressed data file 422 and reference a message queuing database 420, which manages customer site configuration and subscription to the remote monitoring system; par 60 - in addition to collection and migration of data, cloud agent 306 can also perform local analytics on the data prior to moving the data to the cloud platform. In another example, cloud agent 306 may be configured to aggregate data by combining related data from multiple sources.)
Duca ‘765 in combination with Maturana discloses:
a communication interface communicatively coupled to the one or more data sources, the communication interface (Duca ‘765 par 44 - Each of the controllers 106, 114, 122, 130, 138 and each of the operator stations 116, 124, 132, 140 could also include at least one network interface, such as one or more Ethernet interfaces or wireless transceivers, facilitating communication over one or more networks or communication paths) configured to receive process data from the one or more data sources at different times during operation of the process and configured to obtain the process metadata associated with the one or more exceptions (Duca ‘765 – par 43 -The database(s) associated with each level could store any suitable information associated with that level or one or more other levels of the system 100. For example, a historian 142 can be coupled to the network 136. The historian 142 could, for instance, store information used during production scheduling and optimization. par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; in FIG. 3 “external system” 314; See FIG. 5D – communication and data from “historian- external 142), and 
an exception… that processes the process data from the one or more data sources using the logic associated with the plurality of rules in the rules database to determine if an exception exists as defined by any of the plurality of rules on a set a process data (Duca ‘765 – see par 49 - the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications; See par 81-82, FIG. 5A - The notification configuration service 534 stores notification-specific data. Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data); 
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
“an exception engine”, stored on a memory of and executed by a processor of a computing device, that processes the process data from the one or more data sources using the logic associated with the plurality of rules in the rules database to determine if an exception exists as defined by any of the plurality of rules on a set a process data; (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FiG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca in combination with Maturana disclose:
wherein the exception engine, upon identifying an exception based on one of the plurality of rules, creates an exception record for the determined exception and stores the exception record in an exception record database (Maturana above), and wherein the exception engine stores the process metadata for the exception as part of the exception record (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; par 75, FIG. 5D - Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic);
a review interface that enables a user to review exceptions stored as the exception records in an exception record database, wherein the review interface accesses the exception record database, presents information to a user via a user interface regarding one or more identified exceptions and provides the user via the user interface with at least some of the process metadata stored for the exception record (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1, where an explicit storage/ identification/ database is provided for some of the data.

Concerning independent claim 38, Duca ‘765 discloses:
A method of monitoring a process (Duca ‘765 par 32 -  One or more operator stations 116 are coupled to the networks 112. The operator stations 116 represent computing or communication devices providing user access to the machine-level controllers 114, which could then provide user access to the controllers 106 (and possibly the sensors 102a and actuators 102b). As particular examples, the operator stations 116 could allow users to review the operational history of the sensors 102a and actuators 102b using information collected by the controllers 106 and/or the machine-level controllers 114), comprising: 
storing a plurality of rules, wherein each of the plurality of rules includes logic defining one or more exceptions related to the operation of a process and indications of process data to be applied to the logic to determine if one or more exceptions exist based on the process data, (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians). see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications), and a definition of a set of process metadata associated with the one or more exceptions (Duca ‘765 par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors) and (ii) identifies a data source (Duca par 49 – server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events), wherein the logic is to be applied to data from the data source to determine if the one or more exceptions exist (Duca ‘765 - see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications; See par 72, 77 – The event detection unit 402 receives information associated with events; The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event; See par 82 - Also, for user-interested events where mobile users have defined rules for notifications, the notification configuration service 534 is responsible for translating those rules into event component-specific and notification component-specific data. The notification configuration service 534 can then update the event component 520 and the mobile notification unit 404 with that data);
obtaining, via a communication network (Duca ‘765 par 44 - Each of the controllers 106, 114, 122, 130, 138 and each of the operator stations 116, 124, 132, 140 could also include at least one network interface, such as one or more Ethernet interfaces or wireless transceivers, facilitating communication over one or more networks or communication paths.), process data from one or more data sources within the process, at different times during operation of the process (Duca ‘765 – par 43 -The database(s) associated with each level could store any suitable information associated with that level or one or more other levels of the system 100. For example, a historian 142 can be coupled to the network 136. The historian 142 could, for instance, store information used during production scheduling and optimization. par 74, FIG. 4 – mobile application 408 interacts with mobile services unit 406 via communication protocol or VPN; See FIG. 3, par 66 - Once configured and placed into operation, the mobile solution 302 receives information about events from various sources, such as one or more process control systems or applications 314; in FIG. 3 “external system” 314; See FIG. 5D – communication and data from “historian- external 142), and 
obtaining, via a communication network (Duca ‘765 – e.g. network 146; par 44 - Each of the controllers 106, 114, 122, 130, 138 and each of the operator stations 116, 124, 132, 140 could also include at least one network interface, such as one or more Ethernet interfaces or wireless transceivers, facilitating communication over one or more networks or communication paths), process metadata associated with the one or more exceptions (Duca ‘765 See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314. The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events).
Duca in combination with Maturana disclose:
processing the process data from the one or more data sources using the logic associated with the plurality of rules in the rules database to determine if an exception exists as defined by any of the plurality of rules based on the process data (Duca ‘765 – see par 49 - In order to support the generation of notifications related to a process control and automation system, the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems. see par 63, FIG. 3 - For example, the product administrators 306 could define rules or other logic that control the generation of the notifications. As a particular example, the product administrators 306 could create rules that define the notifications sent in response to various events, the users who receive those notifications, and the contents of those notifications);
upon identifying an exception based on one of the plurality of rules, creating an exception record for the determined exception, storing the exception record in an exception record…, and storing the process metadata for the exception as associated with the exception record in the exception record database (Duca ‘765, FIG. 8 – “history” of events can be shown on user interface; See also par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications).
Duca ‘765 discloses having archiver database and event troll 518 retrieving events that satisfy rules or other logic from data access services 516. It is unclear if the database/troll/services 516 stores just the exceptions or all of the data.
Maturana discloses the limitations:
storing the one or more exception records in an exception record “database” (Maturana par 56, FIG. 3 – data historian 304 can include alarm history; FiG. 3 shows “DB” alarms live data; par 69 – cloud agent 306 has behavior assembly added to customer’s manifest for behavior defined for customer, and worker role; historical database or Alarms database 334 also used).
Duca discloses:
enabling a user, via a user interface device, to review the exceptions stored as the exception records in the exception record database, including accessing the exception record database via a communication network, presenting information to a user via the user interface regarding one or more accessed exceptions and providing the user via the user interface with at least some of the process metadata stored for the accessed exception (Duca – See par 68 – For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers; See par 86 – As shown in FIG. 6, a graphical user interface 600 can be presented by the mobile application 408 on the display screen of an end-user device 150. Each notification 602 includes various details about an event, such as a name and severity of the event, a time of the notification, and comments about the event. The graphical user interface 600 also includes various controls 604, such as controls for viewing all notifications, flagged notifications, or closed notifications and controls for changing the viewing arrangement).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1, where an explicit storage/ identification/ database of exceptions is provided for some of the data.

Concerning claim 2, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the one or more data sources collect the process metadata for a set of process data (Duca ‘765 – see par 66 - Each process control system or application 314 could represent any component within the industrial process control and automation system 100 that can generate events or data indicative of events. In some instances, the process control system or application 314 can itself provide events with or without tags (event-related information) to the mobile solution 302. See par 75 -  Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events.) at the same time as the process data is collected. (Duca ‘765 – See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314. The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event.
Maturana also discloses – See par 62 - cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment. For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1. In addition, Duca discloses that tags have event-related information (See par 66), calculating metrics for events (See par 75) and information associated with events including time, source, condition, and category (See par 72). Maturana improves upon information disclosed in Duca by further explicitly providing metadata for providing context regarding time, quality, machine/process state, and personnel for data from industrial environment (See par 62). One of ordinary skill in the art would be motivated to further include metadata from Maturana to efficiently improve upon the event-related information, metrics, and information of Duca ‘765.
Claims 20 and 40 recite similar limitations as claim 2. Claims 20 and 40 are rejected for the same reasons.

Concerning claim 3, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the exception engine sends an instruction to one of the data sources to collect the process metadata when the exception engine detects an exception in process data sent from the one of the data sources (Duca ‘765 – see par 52 - FIG. 1 illustrates an example environment in which information related to an industrial process control and automation system can be collected and used to generate notifications for user devices. see par 72 -  The event detection unit 402 could also receive the information from plug-ins or other data collection components in or associated with the process control systems or applications 314 at specified intervals, in response to triggering events. See par 77 - Each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. The event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components).

Concerning claim 4, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises process environmental data (Duca ‘765 – See par 26 - In FIG. 1, the system 100 is implemented using the Purdue model of process control. In the Purdue model, "Level 0" may include one or more sensors 102a and one or more actuators 102b. The sensors 102a and actuators 102b represent components in a process system that may perform any of a wide variety of functions. For example, the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate. See par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event.
Maturana also discloses - see par 46 - Exemplary automation systems can include one or more industrial controllers that facilitate monitoring and control of their respective processes. A given controller typically receives any combination of digital or analog signals from the field devices indicating a current state of the devices and their associated processes (e.g., temperature, position, part presence or absence, fluid level, etc.)).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 or claim 2.

Concerning claim 5, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises one or more process variable values or process states (Duca ‘765 par 68 - In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150; see par 87 - The graphical user interface 700 includes information 702 identifying a particular event and a trend diagram 704 showing historical values of one or more process variables associated with the particular event. The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification).

Concerning claim 6, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises a process snapshot including predetermined process operational data useful to a reviewer in performing exception review (par 31 as published - However, generally speaking, the reviewer must go back to the process system in which the data that lead to the exception was collected to understand other things about the process at the time of the exception (e.g., was the process on-line or off-line, the state of a batch at the time of the exception, etc.). Duca ‘765 discloses – see par 72 - The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. For example, the event detection unit 402 could poll the process control systems or applications 314 at specified intervals; see par 87 - The graphical user interface 700 includes information 702 identifying a particular event and a trend diagram 704 showing historical values of one or more process variables associated with the particular event. The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification).

Concerning claim 7, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the one or more data sources includes a work flow application that controls the operation of the process (Duca ‘765 – see par 49 - the notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system). See par 72 - The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314)
Duca ‘765 does not explicitly disclose that the source of data that is controlling explicitly is “to implement different stages of the process.”
Maturana discloses the limitations (Maturana see par 46 – can include one or more industrial controllers that facilitate monitoring and control of their respective processes. The controller then outputs appropriate digital and/or analog control signaling to the field devices in accordance with the decisions made by the control program; control program can include sequential function charts. see par 50 – Cloud-based lot control applications can be used to track a unit of product through its stages of production and collect production data for each unit as it passes through each stage (e.g., barcode identifier, production statistics for each stage of production, quality test data, abnormal flags, etc.) See par 88 - a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1. In addition, Duca discloses having data sources from controllers of a process (See par 49, 72). Maturana improves upon information disclosed in Duca by further explicitly stating that the control relates to different stages of production. One of ordinary skill in the art would be motivated to further include phases of process and control from Maturana to efficiently improve upon the event-related information, metrics, and information of Duca ‘765.
Claim 25 recites similar limitations as claim 7. Claim 25 is rejected for the same reasons.

Concerning claim 8, Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Duca ‘765 does not explicitly disclose the limitations. 
Maturana disclose the limitations:
The quality review system of claim 1, wherein the one or more data sources includes a batch executive application that controls the operation of a batch process to implement different batch stages of the batch process (Maturana – See par 45, FIG. 1 - The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems); see par 46 – controller facilitate control of processes; program performs decision-making for controlled processes based on received signals; outputs can include mixer control signals; see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1, 2, and 7. In addition, Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25) and having data sources from controllers of a process (See par 49, 72). Maturana improves upon information disclosed in Duca by further explicitly stating that the control relates to different stages of production and having an explicit “batch”. One of ordinary skill in the art would be motivated to further include phases of process and control for a batch from Maturana to efficiently improve upon the event-related information, metrics, and information of Duca ‘765.
Claim 26 recites similar limitations as claim 8. Claim 26 is rejected for the same reasons.

Concerning claim 9, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the one or more data sources includes a batch historian or a process historian coupled to the process (Duca ‘765 – disclosing “process historian” - par 43 – historian stores information used during production scheduling and optimization; see par 49 - he configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system).
Maturana also discloses (batch or process historian)– See par 45, FIG. 1 - The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems); See par 56 - FIG. 3, a data historian 304 collects site data from one or more assets (e.g., data generated by one or more industrial controllers, such as industrial controllers 210 and 220) at a plant facility. For example, data historian 304 can monitor one or more controller tags defined in a tags archive and store data in local storage associated with data historian 304. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s)).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.
Claim 27 recites similar limitations as claim 9. Claim 27 is rejected for the same reasons.

Concerning claim 10, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process data includes one or more of batch status data, batch parameter data, batch process measurement data, batch progress data, and batch procedural model state data (Maturana - see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.
Claim 28 recites similar limitations as claim 10. Claim 28 is rejected for the same reasons.

Concerning claim 11, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process data includes one or more of an indication of a batch order being implemented, materials and processes associated with a batch order, a batch recipe or a batch procedural model being implemented (Maturana – see par 50 - Cloud-based lot control applications can be used to track a unit of product through its stages of production and collect production data for each unit as it passes through each stage (e.g., barcode identifier, production statistics for each stage of production, quality test data, abnormal flags, etc.).  see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.

Concerning claim 12, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process data includes one or more of process parameter data, batch state data, batch state change data, batch alarms or batch alerts (Duca ‘765 – See par 80 – the mobile services unit 406 can provide context (such as detailed historical data for one or more process variables) for the notifications to the end-user device 150. To support this, a notification context configuration unit 428 can be used to configure related information pertaining to an asset.
Maturana also discloses - see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.
Claim 29 recites similar limitations as claim 12. Claim 29 is rejected for the same reasons.

Concerning claim 14, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises process data sent to another process database including one or more of a batch log file, a process control historian, a process equipment historian or a batch historian (Maturana See FIG. 3, par 56 - In the example illustrated in FIG. 3, a data historian 304 collects site data from one or more assets (e.g., data generated by one or more industrial controllers, such as industrial controllers 210 and 220) at a plant facility. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s) (disclosing process metadata); See par 71, FIG. 3- reporting services 318 can deliver data in cloud storage 326 (e.g., from the Alarm and Live Data database 334 or historical database 328) to the client devices 330 in a defined format. For example, reporting services 318 can leverage monitored data stored in cloud storage 326 to provide remote operator interfaces to client devices 330 (326, 334, 328 discloses “another process database”. See also FIG. 12, par 88 - In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. The application 1204 can then be deployed for any such system operating in the defined industry after suitable customization to map the application 1204 to the customer's particular data points maintained in cloud storage 1224 (disclosing “another process database”). In some embodiments, analysis application 1204 can also be customized to encapsulate customer-specific machine rules or process rules which further determine how the stored data is analyzed).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.
Claim 30 recites similar limitations as claim 14. Claim 30 is rejected for the same reasons.

Concerning claim 15, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises one or more of process variable values, batch procedural model states, recipe information, an order name, materials for an order, process flows for an order, process equipment to be used in an order, work flows to be applied to an order or a batch procedural model used in an order (Duca ‘765 – See par 68 - For example, an end-user device 150 can receive and present a listing of notifications for a particular mobile user 304, where the listing identifies the notification messages, their associated identifiers, and some (or possibly all) of the fields of the notification messages. Annotations or other text-based communications associated with those notifications can also be provided to or received from the end-user device 150. In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150. See par 75 -  Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing process variable values) regarding the processed events).
Claim 31 recites similar limitations as claim 15. Claim 31 is rejected for the same reasons.

Concerning claim 16, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises data that indicates the operation of the process at the time of the exception (Duca ‘765 – par 46 - For example, the notification server 144 could receive information identifying different events that occur with the system 100. The events could be associated with any suitable activities or conditions in the system 100, such as the generation of warnings or alerts by other components in the system 100. The notification server 144 could receive this information in any suitable manner and from any suitable source(s), such as from a historian, controller, or plant application. The notification server 144 uses this information to generate notifications (such as push notifications) and other messages to be sent to appropriate users; par 49 - notification server 144 implements a general-purpose event detection component that allows configurable queries to be registered with the server 144. The configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system); par 68 - In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150).
Claims 32 and 47 recite similar limitations as claim 16. Claims 32 and 47 are rejected for the same reasons.

Concerning claim 17, Duca ‘765 and Maturana disclose:
The quality review system of claim 1, wherein the process metadata comprises data batch state information, process parameter values as measured or determined from the process, process equipment information, or alarm or alert information from process equipment (Duca ‘765 – see par 77 - event troll 518 can process the events to determine which events satisfy rules or other logic, and events that do so are provided to other components for use in generating notifications. The event troll 518 can also use an event configuration to filter the events provided to the other components. see par 87 - The graphical user interface 700 includes information 702 identifying a particular event and a trend diagram 704 showing historical values of one or more process variables associated with the particular event. The graphical user interface 700 also includes specific process variable values 706 associated with the event and an identification of the rule(s) 708 that triggered the notification or that are related to the notification).

Concerning claim 19, Duca ‘765 and Maturana disclose:
The quality review system of claim 18, wherein exception engine obtains the process metadata from the same data source as the process data (Duca ‘765 – See par 72 – The event detection unit 402 receives information associated with events, such as from one or more process control systems or applications 314 (see FIG. 3 – includes raw events AND tags). The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event).

Concerning claim 21, Duca and Maturana disclose:
The quality review system of claim 19, wherein the exception engine requests the process metadata for a determined exception after identifying the determined exception based on received process data (Duca see par 46 - The events could be associated with any suitable activities or conditions in the system 100, such as the generation of warnings or alerts by other components in the system 100. The notification server 144 could receive this information in any suitable manner and from any suitable source(s), such as from a historian, controller, or plant application. The notification server 144 uses this information to generate notifications (such as push notifications) and other messages to be sent to appropriate users. The notification server 144 could also provide additional information to appropriate users in response to user interactions with those notifications or other messages. see par 68 - Annotations or other text-based communications associated with those notifications can also be provided to or received from the end-user device 150. Annotations could include… forwarding indicators, or other system-generated annotations. In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150
See also Maturana par 62 - Cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment. For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata. In this way, cloud agent 306 can perform layered processing of the collected data to generate meta-level knowledge that can subsequently be leveraged by cloud-based analysis tools to facilitate enhanced analysis of the data in view of a larger plant context.).
Claim 41 recites similar limitations as claim 21. Claim 41 is rejected for the same reasons.

Concerning claim 22, Duca and Maturana disclose:
The quality review system of claim 18, wherein the exception engine obtains the process metadata from a different data source as the process data (Duca – see par 80, FIG. 5B - When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150.).
Concerning claim 34, Duca and Maturana disclose:
The quality review system of claim 18, wherein the communication interface is configured to receive the process metadata separately from the process data (Duca – see par 80, FIG. 5B - When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150).
Concerning claim 39, Duca and Maturana disclose:
The method of claim 38, wherein obtaining the process data includes obtaining the process data from a first data source and wherein obtaining the process metadata includes obtaining the process metadata from a second and different data source than the first data source (Duca – see par 80, FIG. 5B - When an event is raised for an asset, the mobile services unit 406 can use the information in the notification context store 530 to identify what additional contextual information should be provided to the end-user device(s) 150).

Concerning claim 23, Duca ‘765 and Maturana disclose:
The quality review system of claim 22, wherein the exception engine requests the process metadata via the communication interface for a determined exception after identifying the determined exception based on received process data (Duca see par 46 - The events could be associated with any suitable activities or conditions in the system 100, such as the generation of warnings or alerts by other components in the system 100. The notification server 144 could receive this information in any suitable manner and from any suitable source(s), such as from a historian, controller, or plant application. The notification server 144 uses this information to generate notifications (such as push notifications) and other messages to be sent to appropriate users. The notification server 144 could also provide additional information to appropriate users in response to user interactions with those notifications or other messages. see par 68 - Annotations or other text-based communications associated with those notifications can also be provided to or received from the end-user device 150. Annotations could include… forwarding indicators, or other system-generated annotations. In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150
See also Maturana par 62 - Cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment).

	Concerning claim 24, Duca discloses:
The quality review system of claim 22, wherein the exception engine receives the process metadata along with a set of process data prior to analyzing the process data with one of the rules (par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions).
Claim 35 recites similar limitations as claim 24. Claim 35 is rejected for the same reasons.

	Concerning claim 33, Duca discloses:
The quality review system of claim 18, wherein the communication interface is configured to receive the process metadata along with the process data from a data source (par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events. Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events. The configuration database 506 stores various information related to the application, such as a list of archivers, event types, and event collectors. Each analysis service 508 outputs published events to external components based on one or more filtering conditions; see par 44 - Each of the controllers 106, 114, 122, 130, 138 and each of the operator stations 116, 124, 132, 140 could also include at least one network interface, such as one or more Ethernet interfaces or wireless transceivers, facilitating communication over one or more networks or communication paths.).

	Concerning claim 36, Duca discloses process information and outputting information in a standard format (See par 72). Duca does not explicitly disclose the limitations.
	Maturana discloses:
The quality review system of claim 35, wherein the exception engine process the process metadata by reformatting the process metadata or converting the process metadata to different units (Maturana see par 61 - cloud agent 306 may also transform a specified subset of the industrial data from a first format to a second format in accordance with a requirement of a cloud-based analysis application. For example, a cloud-based reporting application may require measured values in ASCII format. Accordingly, cloud agent 306 can convert a selected subset of the gathered data from floating point format to ASCII prior to pushing the data to the cloud platform for storage and processing. Converting the raw data at the industrial device before uploading to the cloud, rather than requiring this transformation to be performed on the cloud, can reduce the amount of processing load on the cloud side; see also par 71 – deliver to cloud storage and client devices in defined format; par 80 – notification has required “format”).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1. In addition, Duca discloses process information and outputting information in a standard format (See par 72). Maturana improves upon information disclosed in Duca by further explicitly formatting as required (see par 61, 71, 81). One of ordinary skill in the art would be motivated to further include metadata from Maturana to efficiently improve upon the event-related information, metrics, and information of Duca ‘765.
Claim 48 recites similar limitations as claim 36. Claim 48 is rejected for the same reasons.

	Concerning claim 37, Duca discloses:
The quality review system of claim 18, wherein different ones of the rules specify different process metadata for the exceptions defined by the different rules (Duca ‘765 par 72 –  The information associated with the events could include information such as a time of an event, a source of the event, a condition associated with the event, a category (such as minor, major, or critical) of the event, and a description of the event. par 75, FIG. 5D - Each archiver and analyzer 504 includes an archiver that maps information obtained by the associated collector from the underlying source's format into raw events and an event processor that generates processed events using the raw events; par 77, FIG. 5A; each instance of the DAS 516 collects events and other information from one or more sources, such as via one or more plug-ins. For example, an event troll 518 can retrieve events from the DAS 516. The event troll 518 can process the events to determine which events satisfy rules or other logic
see also Maturana par 79 -  Analytics component 1106 can determine whether selected subsets of industrial data 1110 stored on cloud storage 1112 (similar to cloud storage 326 of FIG. 3) meet one or more predefined notification conditions. These can include such conditions as detecting that a particular process value has exceeded a defined setpoint, detecting a transition to a particular machine state, detecting an alarm condition, determining that a specified production goal has been achieved, or other such conditions that can be detected through analysis of the industrial data 1110. When an actionable condition is detected within the industrial data 1110, analytics component 1106 can inform notification component 1104 that personnel are to be notified.).

Concerning claim 42, Duca and Maturana disclose: 
The method of claim 38, wherein obtaining the process metadata for an exception includes obtaining the process metadata for the exception before determining the existence of the exception (Duca ‘765 – see par 66 - Each process control system or application 314 could represent any component within the industrial process control and automation system 100 that can generate events or data indicative of events. In some instances, a process control system or application 314 can be designed to specifically integrate with the mobile solution 302, and the process control system or application 314 can itself provide events with or without tags (event-related information) to the mobile solution 302. See par 75 -  Each archiver and analyzer 504 also includes an event publisher service that publishes the processed events and a metrics engine that calculates one or more metrics (disclosing metadata) regarding the processed events
Maturana also discloses – See par 62 - cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment. For example, cloud agent 306 can tag selected subsets of the data with a time indicator specifying a time at which the data was generated, a quality indicator, a production area indicator specifying a production area within the industrial enterprise from which the data was collected, a machine or process state indicator specifying a state of a machine or process at the time the data was generated, a personnel identifier specifying an employee on duty at the time the data was generated, or other such contextual metadata).

	Concerning claim 43, Duca and Maturana disclose:
The method of claim 38, wherein obtaining the process metadata for an exception includes requesting the process metadata from a data source after determining the existence of the exception based on a set of process data (Duca see par 46 - The events could be associated with any suitable activities or conditions in the system 100, such as the generation of warnings or alerts by other components in the system 100. The notification server 144 could receive this information in any suitable manner and from any suitable source(s), such as from a historian, controller, or plant application. The notification server 144 uses this information to generate notifications (such as push notifications) and other messages to be sent to appropriate users. The notification server 144 could also provide additional information to appropriate users in response to user interactions with those notifications or other messages. see par 68 - Annotations or other text-based communications associated with those notifications can also be provided to or received from the end-user device 150. Annotations could include… forwarding indicators, or other system-generated annotations. In addition, context (such as detailed historical data for one or more process variables) can be provided to the end-user device 150
See also Maturana par 62 - Cloud agent 306 may also associate metadata with selected subsets of the data prior to migration to the cloud, thereby contextualizing the data within the industrial environment).

Concerning claim 44, Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Duca ‘765 does not explicitly disclose the limitations. 
Maturana disclose the limitations:
The method of claim 38, wherein obtaining the process data includes obtaining the process data from a work flow application that controls the operation of the process to implement different stages of the process or from a batch executive application that controls the operation of the batch process to implement different batch stages of the batch process (Maturana – See par 45, FIG. 1 - The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems); see par 46 – controller facilitate control of processes; program performs decision-making for controlled processes based on received signals; outputs can include mixer control signals; see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1, 2, and 7, and 8 in particular.

Concerning claim 45, Duca ‘765 and Maturana disclose:
The method of claim 38, wherein obtaining the process metadata includes obtaining the process metadata from one or more of a batch historian coupled to the process or a process control historian coupled to the process or a control system coupled to a process (Duca ‘765 – disclosing “process historian” - par 43 – historian stores information used during production scheduling and optimization; see par 49 - he configurable queries are then executed to obtain information from one or more source systems (such as one or more controllers, historians, or other components in the system).
Maturana also discloses (batch or process historian)– See par 45, FIG. 1 - The industrial devices 108 and 110 can make up one or more automation systems operating within the respective facilities 104. Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems); See par 56 - FIG. 3, a data historian 304 collects site data from one or more assets (e.g., data generated by one or more industrial controllers, such as industrial controllers 210 and 220) at a plant facility. For example, data historian 304 can monitor one or more controller tags defined in a tags archive and store data in local storage associated with data historian 304. This can include both historical data (e.g., alarm history, status history, trend data, etc.) as well as live data values read from the controller(s)).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.

	Concerning claim 46, Duca ‘765 and Maturana disclose:
The method of claim 38, wherein obtaining the process data includes obtaining one or more of batch status data, batch parameter data, batch process measurement data, batch progress data, batch procedural model state data, batch state data, batch state change data, batch alarms or batch alerts (Maturana - see par 88 -  In another example, a given industry may commonly require aspects of a manufacturing process (e.g., certain types of equipment, particular phases of a batch process, etc.) to be monitored for particular trigger conditions. For such systems, analysis application 1204 can be pre-configured to perform the industry-prescribed monitoring and reporting).
It would have been obvious to combine Duca ‘765 and Maturana for the same reasons as discussed with regards to claim 1 and 8.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107), as applied above, and further in view of Nixon (US 2017/0102678).
Concerning claim 13, Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Duca ‘765 does not explicitly disclose the limitations. Maturana discloses outputting mixer control signals (see par 46) and having requirements for phases of a batch process to be monitored (See par 88). However, Duca ‘765 and Maturana do not explicitly disclose the limitations as best understood.
Nixon discloses:
The quality review system of claim 1, wherein the process data includes one or more indications of batch procedure starting and stopping times or events or of batch procedural model state changes (Nixon – See par 131 - Examples of real-time data that may be transmitted, received, collected, stored, and/or otherwise observed by the data engines 102x may include process control data such as measurement data, configuration data, batch data, event data. For instance, real-time data corresponding to configurations, batch recipes, outputs, rates, control actions, diagnostics, alarms, events and/or changes may be collected. see par 142 - Further, process-related data may include process definitions, arrangement or set-up data such as configuration data and/or batch recipe data, data corresponding to the configuration, execution and results of process diagnostics, etc.)
Duca ‘765 and Maturana and Nixon are analogous art as they are directed to configuring events in industrial process data (See Duca ‘765 Abstract; Maturana Abstract; See Nixon Abstract, par 2, 82). Duca ‘765 discloses that the plants implement “one or more processes” to process one or more products or materials in some manner (See par 25). Duca ‘765 does not explicitly disclose the limitations. Maturana discloses outputting mixer control signals (see par 46) and having requirements for phases of a batch process to be monitored (See par 88). Nixon improves upon Duca ‘765 and Maturana by explicitly disclosing that the having process control and configuration data related to batches as well as the execution and results of the batch processes. One of ordinary skill in the art would be motivated to further include explicitly using batch control and configuration to improve upon the event-related information, metrics, and information of Duca ‘765 and the batch process data of Maturana. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of configuring notifications from industrial process data in Duca to further explicitly include batch data as disclosed in Maturana and further include batch configuration and control information, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/072,778 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678). The claims presented here are almost the same – claim 1 in ‘778 also has rules, exceptions, review interface. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 1-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 44-57 of copending Application No. 17/063,418 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678). The claims presented here are almost the same – claim 1, 6 in ‘418 also has rules, exceptions, reviewing the exceptions; claim 15, 44 explicitly has a review interface. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above.
Claims 1-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-50, 52-63, and 65-97 of copending Application No. 17/101,829 in view of art applied in the 103 above (Duca ‘765 (US 2016/0334765) and Maturana (US 2014/0047107); Nixon (US 2017/0102678). The claims presented here are almost the same – claim 62, 73, 87 in ‘829 also has rules, exceptions, review/user interface. The differences in claim language are made obvious in light of the prior art rejections made in the 103 rejection above. 
This is a provisional nonstatutory double patenting rejection.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant argues they will not respond to the double patenting with a possible terminal disclaimer until Applications in the family are allowed. Thus, the double patenting rejections still remain.
With regards to 101, Applicant argues that claim 1 is eligible because the claims address the problem of spec paragraph 16, 18 of users “scroll through the raw data” and the process of looking for exceptions is highly tedious and fraught with problems. Remarks, page 13. In response, Examiner respectfully disagrees. The claim is still directed to an abstract idea and does not pass step 2a, prong 2, as the exceptions are created based on user input to create the rules and there is a lack of a technical solution here based on the claims. Even the example given (remarks, page 15) in one of the citations in the arguments (paragraph 23), similar to the claim amendment, states “a configuration environment to enable a user to create configurable exception rules” where “if any rule’s criteria is met, an exception is created.” The claim covers users defining the rules – and those rules are stored as the logic for identifying conditions for an exception. The claim is still directed to the abstract idea. Yes, the claim is implemented by a computer, but this is part of the “apply it on a computer” that is not persuasive as detailed in the 101 rejection as step 2a, prong 2 and step 2B. The same rejection still applies. Applicant’s arguments are not persuasive. Applicant is encouraged to focus in the future on additional elements with regards to step 2a, prong 2 and step 2B. There is no basis for a practical application based on the claims when viewed in light of the specification. No technical solution in the claims has occurred, contrary to what Applicant appears to be arguing. MPEP 2106.05(a)(I) states “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). Here, Applicant is arguing: “the information is on a computer, and it is “better”. Without further technical details, this is the same as the example in the MPEP, and this is not sufficient for improving computing technology as argued. Just arguing the presence of a computer, by itself, is insufficient for eligibility. See MPEP 2106.05f.
Applicant then argues (Remarks page 15) that paragraph 30 states the review by exception (RBE) detects exceptions based on collected exception data and “stores” metadata as part of the exception and provides a “quick view”, which enables understanding of why the exception arose and the severity. disagree – it’s up to the person how they understand it and the severity. This is similarly not persuasive. There is a lack of technical details for some improvement or other details to get to a “practical application” under step 2a, prong 2. Rather, it relies on how the user themselves interacts. Severity of the exceptions is not even recited, despite bolding in paragraph 30 (see Remarks, page 15). Even if the severity is part of information in the exception, the severity is not involved in a meaningful way – rather it is additional information presented to a user as argued.
Applicant then argues that paragraph 31 (remarks page 15-16) provides a “live view” and provided with a “process snapshot” so the “user does not need to go back into other data collection systems to get the information the user needs to perform exception review.” This is not persuasive. Being a “live view,” while not claimed, appears to be just arguing “a computer” or “real time.” This is not persuasive. See MPEP 2106.05f – “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.” See MPEP 2106.05(f), citing Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). With respect to a “snapshot,” that is in claim 6. However, even claim 6 just states the snapshot includes additional data (“process operational data”) and this is “useful to a review in performing exception review.” This is just presenting additional information to a user and is not persuasive for overcoming the 101 rejection. One suggestion for overcoming 101 is based on family application 17/063,432 and various “plug-in” limitations, though other approaches are also possible.
Applicant further argues that the claims here are different than the manual process because the exceptions here provide contextual information for the state of the process at the time the exception occurred. Remarks, page 17. In response, Examiner respectfully disagrees. Claim 5 may be what Applicant is referring to where it states “wherein the process metadata comprises one or more process variable values or process states.” Nonetheless, providing the information manually or by a computer as in claim 5 does not make claim 1 eligible. Applicant then further argues that “in conventional, manual processes, an engineer reviewing exception records must locate data collected at the time of an exception, which may be in different data subsystems or databases.” Remarks page 17. Examiner respectfully disagrees. Stating that the manual way takes longer is not persuasive. Examiner suggests focusing on additional elements in the claim limitations to connect Applicant’s arguments to additional elements regarding the data retrieval? – perhaps data packets, formatting, etc in paragraphs 48, 67-68 as published. Paragraphs 80-81 as published could be relevant also, and again, Applicant consider limitations from 17/063,432 regarding plug-in.
With regards to 103, Applicant argues Duca does not disclose “rules (i) includes logic that identifies a set of conditions associated with an exception within the process and (ii) identifies a data source, wherein the logic is to be applied to data from the data source to identify the set of conditions associated with the exception” because Duca’s queries/rules/notifications (par 49, 63, 72 argued) do not the recited rules and logic. Remarks, page 18-19. In response, Examiner respectfully disagrees with this analysis. The “conditions” in the claim have various examples in Applicant’s paragraph 80 as filed “Such conditions may include, as examples only, when certain events or alarms reach a critical level, when a certain set or combination of alarms or events occur together, when various process conditions exist, or any other set of conditions that indicate an issue that may need to be noted to a user of some sort, such as a quality review engineer, a safety engineer, etc.” Each of the citations in the rejection disclose the limitation. Duca paragraph 49 discloses having configurable queries that obtain information from sources systems to enable detection from source applications to generate events. The queries in paragraph 49 specify the source systems as the queries are used to determine which information from which “source systems” (control, historians, or other components). Duca paragraph 63 discloses defining “rules or other logic” and that “rules defines the notifications sent in response to various events” and “contents of those notifications”. Duca paragraph 63, 72 allows users to define the rules that relate to event component-specific data such time, condition with event; category of minor, major, or critical; description of event and that events have “sources”. Paragraph 75 also discloses defining events from an underlying source. Paragraph 77 discloses processing events from one or more sources, and determining which events satisfy rules or other logic. Paragraph 82 discloses translating rules into event component-specific data. Applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619